Opinion of the Court by
Judd, C. J.
This is an action of ejectment to recover one undivided half of certain parcels of land in the district of Honolulu, granted by Royal Patent No. 7167 to one Holelua.
The plaintiff Kailiuli claims to be the widow of Kane .deceased, who was the brother of Holelua the patentee.
The plaintiffs Maria (Coffin) Apai and Mele Holelua, claim to be daughters of Hiapo, who they claim was the daughter of Kane by Kekoueha a former so-called wife,” whom he had before he took Pouli his wife by Christian marriage.
The defendant contends that Nahina and not Kane was the father of Hiapo.
It admitted that Keoni Kapu was the son of Peinoa, a sister of patentee.
The jury found a verdict for the plaintiffs, and this is a motion to set aside the verdict as contrary to the evidence.
We have examined the evidence carefully and find them sufficient proof of the .plaintiffs’ claim to entitle them to a verdict. The fact that these grand-daughters of Kane, a brother of the patentee Holelua, did not contest the applica*540tion for letters of administration on tbe estate of Kane is not significant. They were young then, and perhaps ignorant of their rights, and they not having been made parties to the proceedings in the Probate Court are not bound by them.
J. M. Davidson for plaintiffs.
S. B. Dole for defendant.
The statement of Maria Apai that she was not a party to the suit, and was not aware of her relationship to Kane is rather surprising, but it went to the jury, and we do not think it sufficient ground upon which to set aside the verdict.
It was not claimed that this had the effect" of a disclaimer. If, by parol, it was not valid.
See 10 Johnson, 366. Exceptions overruled.